Fourth Court of Appeals
                                         San Antonio, Texas
                                               February 24, 2015

                                              No. 04-14-00610-CR


                                               Joe A. GOMEZ,
                                                   Appellant

                                                      v.
                                        The State of TexasAppellee/s
                                         THE STATE OF TEXAS,
                                                  Appellee

                        From the 379th Judicial District Court, Bexar County, Texas
                                      Trial Court No. 2013CR4656
                                 Honorable Ron Rangel, Judge Presiding

                                                  ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to March 6, 2015.

                                                            PER CURIAM
      ATTESTED TO:        ____________________________
                          KEITH E. HOTTLE
                          CLERK OF COURT




cc:              Michael Stephen Raign                        Nicolas A. Lahood
                 115 E Travis St Ste 333                      District Attorney, Bexar County
                 San Antonio, TX 78205-1654                   101 W. Nueva, Suite 370
                                                              San Antonio, TX 78205